Case: 16-51090       Document: 00514151696         Page: 1     Date Filed: 09/12/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit
                                     No. 16-51090                                   FILED
                                   Summary Calendar                         September 12, 2017
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

FELIPE BARRIENTOS,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:11-CR-2519-1


Before JONES, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM: *
       In 2012, Felipe Barrientos pleaded guilty to possessing, with intent to
distribute, more than 100 kilograms of marijuana, in violation of 21 U.S.C.
§ 841. He received an enhanced statutory-minimum sentence of 120 months’
imprisonment.
       Proceeding pro se, Barrientos appeals the denial of his motion, under 18
U.S.C. § 3582(c)(2), for a sentence reduction based on Sentencing Guidelines


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 16-51090     Document: 00514151696    Page: 2   Date Filed: 09/12/2017


                                No. 16-51090

Amendment 782.         Although acknowledging he received the statutory
minimum, Barrientos contends he is eligible for a reduction, because, inter
alia, the Guidelines are no longer mandatory.
      Pursuant to 18 U.S.C. § 3582(c)(2), a district court has discretion to
modify a sentence “based on a [Guidelines] range that has subsequently been
lowered by the Sentencing Commission”. 18 U.S.C. § 3582(c). But, Barrientos’
sentence was not “based on” the Guidelines; and the court lacked authority to
reduce his sentence below the 10-year minimum sentence required by statute.
United States v. Carter, 595 F.3d 575, 578-81 (5th Cir. 2010); 21 U.S.C.
§ 841(b)(1)(B)(vii). Moreover, 18 U.S.C. § 3582(c)(2) does not permit a full
resentencing, but merely permits a sentence reduction under limited
circumstances specified by the Sentencing Commission.         Dillon v. United
States, 560 U.S. 817, 825-26 (2010); United States v. Doublin, 572 F.3d 235,
238 (5th Cir. 2009).
      AFFIRMED.




                                      2